   Case 3:20-cv-00516-REP Document 1 Filed 07/07/20 Page 1 of 4 PageID# 29



                     UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA
                               (Richmond Division)

 MINNIE M. DUKES,

                       Plaintiff,

        v.                                         Case No.:   3:20-cv-516

 HSBC BANK, N.A. AS TRUSTEE ON
 BEHALF OF ACE SECURITIES CORP.
 HOME EQUITY LOAN TRUST AND FOR
 THE REGISTERED HOLDERS OF ACE
 SECURITIES CORP. HOME EQUITY
 LOAN TRUST 2007-D1 ASSET BACKED
 PASS-THROUGH CERTIFICATES

 and

 SURETY TRUSTEES, LLC,

                       Defendants.

                                    NOTICE OF REMOVAL

       Defendant, HSBC Bank USA, N.A., as trustee on behalf of Ace Securities Corp. Home

Equity Loan Trust and for the registered holders of Ace Securities Corp. Home Equity Loan Trust

2007-D1 Asset backed pass-through certificates (“HSBC Bank”), hereby removes the above-

captioned civil action, and all claims and causes of actions therein, from the Circuit Court of

Chesterfield County to the United States District Court for the Eastern District of Virginia

(Richmond Division) pursuant to 28 U.S.C. §§ 1331, 1367, 1441 and 1446. In support thereof,

Defendant states as follows:

       1.     On or about March 30, 2020, Plaintiff, Minnie M. Dukes (“Plaintiff”) commenced

the underlying state court action captioned Minnie M. Dukes v. HSBC Bank N.A. as Trustee, et al.,

Case No. CL20001083-00 (the “State Court Action”), by filing a Complaint in the Chesterfield

                                               1
   Case 3:20-cv-00516-REP Document 1 Filed 07/07/20 Page 2 of 4 PageID# 30



County Circuit Court of Virginia (the “Complaint”). Pursuant to 28 U.S.C. §1446(a), a copy of the

Complaint is attached as Exhibit 1.

        2.      Despite having filed the Complaint, Plaintiff has not served HSBC Bank. The

docket indicates Plaintiff served Defendant Surety Trustees on April 7, 2020. Surety Trustees filed

a motion for summary judgment in response to the Complaint on April 28, 2020. No other process,

pleadings, or orders have been served in the action. A copy of the docket is attached as Exhibit 2.

A copy of the filed motion for summary judgment is attached as Exhibit 3.

        3.      This Notice of Removal is therefore timely filed as Plaintiff has not served HSBC

Bank. 28 U.S.C. § 1446(b).

        4.      Undersigned counsel has conferred with counsel for Defendant Surety Trustees,

who has consented to the removal of this action.

        5.      In the Complaint, Plaintiff alleges that HSBC Bank violated the Fair Debt

Collection Practices Act (“FDCPA”). [Ex. 1, at p. 5, ¶ 28.]

        6.      This Court thus has federal question jurisdiction over this action under 28 U.S.C. §

1331 because the Complaint purports to assert claims arising under the laws of the United States,

namely the FDCPA. All remaining claims are related to these allegations, and as such, this Court

can exercise supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

        7.      Accordingly, this action is removable under 28 U.S.C. § 1441(b) as a “civil action

of which the district courts have original jurisdiction founded on a claim or right arising under the

. . . laws of the United States.”

        8.      The Circuit Court for Chesterfield County, Virginia, is within the judicial district

of this United States District Court. 28 U.S.C. § 127. Accordingly, this action is properly removed

to this Court pursuant to 28 U.S.C. §§ 1441 and 1446.
                                                 2
   Case 3:20-cv-00516-REP Document 1 Filed 07/07/20 Page 3 of 4 PageID# 31



       9.      Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice of

Removal will be promptly filed with the Clerk for the Circuit Court for Chesterfield County,

Virginia, and served upon Plaintiff and Surety Trustees. A copy of the Notice of Filing of Notice

of Removal (without exhibits) is attached as Exhibit 4.

       10.     In filing this Notice of Removal, HSBC Bank reserves any and all defenses,

objections, and exceptions, including without limitation those relating to jurisdiction, service,

venue, and statute of limitations.

       WHEREFORE, the State Court Action is removed from the Virginia Circuit Court for

Chesterfield County to the United States District Court for the Eastern District of Virginia.


                                              Respectfully submitted,

                                              /s/ Walter Buzzetta
                                              Walter J. Buzzetta (VSB No. 68006)
                                              Stradley, Ronon, Stevens & Young, LLP
                                              2000 K Street, N.W., Suite 700
                                              Washington, DC 20006
                                              Tel.: (202) 507-6407
                                              Fax: (202) 822-0140
                                              wbuzzetta@stradley.com
                                              Counsel for HSBC Bank USA, N.A., as trustee on
                                              behalf of Ace Securities Corp. Home Equity Loan
                                              Trust and for the registered holders of Ace
                                              Securities Corp. Home Equity Loan Trust 2007-D1
                                              Asset backed pass-through certificates
Dated: July 7, 2020




                                                 3
   Case 3:20-cv-00516-REP Document 1 Filed 07/07/20 Page 4 of 4 PageID# 32



                                CERTIFICATE OF SERVICE

       I, hereby certify that on July 7, 2020, I filed the foregoing Notice of Removal with the

Clerk of the Court, and that I served the foregoing by United States Postal Service on:

                                    Henry W. McLaughlin
                           The Law Office of Henry McLaughlin, P.C.
                                   Eighth and Main Building
                                707 East Main Street, Suite 1050
                                     Richmond, VA 23219
                                     Counsel for Plaintiff

                                 Abby K. Moynihan, Esquire
                              McCabe, Weisberg & Conway, LLC
                                 312 Marshall Ave., Suite 800
                                       Laurel, MD 20707
                                 AMoynihan@mwc-law.com
                           Counsel for Defendant Surety Trustees LLC




                                                     /s/ Walter Buzzetta
                                                     Walter J. Buzzetta




                                                4


                                                                                          4592393
